Name: Council Regulation (EEC) No 1393/77 of 27 June 1977 concerning import arrangements for certain jute products originating in the People' s Republic of Bangladesh
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/ 14 Official Journal of the European Communities 29 . 6 . 77 COUNCIL REGULATION (EEC) No 1393/77 of 27 June 1977 concerning import arrangments for certain jute products originating in the People's Republic of Bangladesh THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : A rticle 1 1 . Imports into the Community of the jute products listed in Annex A which originate in the People's Republic of Bangladesh and are exported between 1 January 1976 and 31 December 1979 shall be subject to the quantitative limits agreed between the Community and the People's Republic of Bangla ­ desh and set out in Annex A. 2 . These quantitative limits shall be allocated among the Member States in accordance with the procedure laid down in Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common proce ­ dure for administering quantitative quotas ('), and in particular in Article 1 1 thereof, in such a way as to ensure the expansion and oTderly development of trade in jute products and to permit amounts to be carried over or brought forward from one year to another. However, the allocation made on the basis of the import volumes admitted on the conditions currently applied shall take account of the need to align them progressively with the supply requirements of the markets . 3 . The competent authorities of the Member States concerned shall , within the quantitative limits pres ­ cribed , automatically authorize the import of the products referred to in paragraph 1 immediately upon presentation by the importer of the original export authorization issued by the competent authorities of the People's Republic of Bangladesh , containing the details set out in Annex B. 4. Authorized imports shall be set off against the quantitative limits valid for the annual period during which the products were placed on board in Bangla ­ desh in order to be exported to the Community. 5 . Products which enter the Community's customs territory under inward processing or other temporary admission arrangements and are re-exported from that territory in their original condition or after processing shall not be set off against the quantitative limits referred to in paragraph 1 . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the European Economic Community has negotiated an Agreement on trade and commercial cooperation in jute products with the People's Repu ­ blic of Bangladesh ; Whereas, in order to implement that Agreement, import arrangements should be laid down for the products concerned ; Whereas the Agreement requires the Community to permit imports of certain jute products within quantit ­ ative limits, the observance of which will be guaranteed by a system of double checking ; Whereas to this end the appropriate provisions valid in the Community for 1976, 1977, 1978 and 1979 and the criteria for the allocation of the quantitative limits agreed with the People's Republic of Bangladesh should be adopted ; Whereas the criteria for allocation must be based on those taken as a guide in allocating the quantitative limits of the former Agreement with the People's Republic of Bangladesh but also, in the light of the functioning of the former Agreement, be adjusted so as to achieve a breakdown between Member States which is better adapted to the supply requirements of their markets ; Whereas steps should be taken to ensure that the objectives of the Agreement are not thwarted by indi ­ rect imports of products originating in the People 's Republic of Bangladesh ; Whereas imports should be set off against the quantita ­ tive limits fixed for the year during which the goods were exported from the People's Republic of Bangla ­ desh ; Whereas products which enter the Community's customs territory under inward processing or other temporary admission arrangements and are re-exported from that territory in their original condi ­ tion or after processing should not be set off against the abovementioned quantitative limits, Artie e 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 124, 8 . 6 . 1970, p . I. 29 . 6 . 77 No L 158/ 15Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 June 1977. For the Council The President J. SILKIN No L 158/ 16 Official Journal of the European Communities 29 . 6 . 77 ANNEX A Quantitative limits referred to in Article 1 CCT heading No Quantitative limits (tonnes) Category Description 1976 1977 1978 1979 4/5 57.10 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : ex B. Of a width of more than 150 cm , other than those of category 7 5 720 6 235 6 789 7 386 7 57.10 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : ex B. Of a width of more than 150 cm. wholly or partially dyed or printed and having no visible selvedges in the width 1 386 1 492 1 605 1 725 ANNEX B Details referred to in Article 1 (3 ) The export authorizations issued by the authorities of the People s Republic of Bangladesh in respect of the products covered by this Regulation shall contain the following particulars : (a ) the destination ( relevant Member State ) ; (b) the serial number ; (c ) the name and address of the importer ; (d ) the name and address of the exporter ; (e ) the net weight ( in kilograms or tonnes) and the value ; ( f) the category and the classification of the products ; (g) certification by the authorities of the People 's Republic of Bangladesh stating the ceiling appli ­ cable to the product concerned ; ( h ) the year during which the products were exported , i.e. were placed on board in Bangladesh for export to the Community .